Citation Nr: 0929514	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-22 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include as secondary to a service-connected 
thoracic spine disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  


FINDING OF FACT

The evidence of record demonstrates that the Veteran's 
cervical spine disorder is related to active duty service.


CONCLUSION OF LAW

A cervical spine disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the Veteran's 
claim for service connection for a cervical spine disorder.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).  This is so because the Board is taking 
action favorable to the Veteran by granting the issue at 
hand.  As such, this decision poses no risk of prejudice to 
the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

The Veteran is seeking service connection for a cervical 
spine disability, to include as secondary to his service-
connected thoracic spine disability.  He contends that he 
injured his back during service, and that his current 
cervical spine disorder is the result of that injury.  
Specifically, he states that he injured his back in 1969 
during service in Vietnam when he fell approximately 12 feet 
into a ravine, and landed on his back.  He also alleges that 
his current cervical spine disability was caused by his 
service-connected thoracic spine disability.  

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  There must be chronic disability resulting from 
any inservice occurrence of an injury or disease, and if 
there is no resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
arthritis may be presumed to have been incurred during 
service if it first became manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Additionally, service connection may be granted where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310.  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The Veteran's service treatment records are silent as to any 
complaints of or treatment for a spine or neck injury.  A 
June 1968 entrance examination reflects that the Veteran's 
head, face, neck, scalp, and spine were normal.  A report of 
medical history, completed at that time, shows that the 
Veteran denied a history of back trouble of any kind.  A May 
1972 separation examination also reveals that the Veteran's 
head, face, scalp, and neck were normal.  However, the 
Veteran's spine was noted to be abnormal on examination, and 
the examiner diagnosed mild scoliosis of the thoracic spine.  
In a report of medical history, completed at that time, the 
Veteran denied recurrent back pain.

The Veteran's service personnel records reflect that his 
military occupational specialty was medical assistant, and he 
was awarded the Purple Heart, the Combat Action Ribbon, the 
Vietnam Cross of Gallantry with Palm and Frame, the Vietnam 
Cross of Gallantry with Bronze Star, the National Defense 
Service Medal, the Vietnam Campaign with Device, and the 
Vietnam Service Medal.

In November 1980, the Veteran underwent a VA examination.  He 
reported that he fell into a ravine in 1969 during service in 
Vietnam, and that he injured the interscapular area of his 
back.  He noted that he had some pain at that time, which was 
intermittent until May 1975, when he developed acute pain in 
the interscapular area.  He stated that, since then, he had 
intermittent pain in the interscapular area.  Physical 
examination revealed that the Veteran stood with his right 
shoulder elevated.  There was some hypertrophy of the right 
paravertebral muscles in the mid-thoracic area, some mild 
tenderness in these muscles, and some mild tenderness to 
palpation.  There was no spinal tenderness, spasm, 
hypertrophy, or tenderness in the left paravertebral muscles.  
There was minimal dextroscoliosis of the mid-thoracic spine, 
most likely secondary to muscle spasm.  Otherwise, there was 
normal spinal curvature.  A neurological examination was 
normal.  The diagnosis was thoracic spine injury by history 
with chronic myalgia.  

In a May 1982 statement, T. Powers, D.C. reported that he 
examined the Veteran and performed x-rays in June 1975, which 
showed multiple subluxations and misalignments of the spine.  
Dr. Powers noted that the Veteran was treated with spinal 
adjustments, and that the Veteran reported a history of 
spinal injury in 1969 after he fell down an embankment and 
landed on his back.  A May 1975 treatment record reflects the 
Veteran's complaints of neck pain after stretching that 
morning.

In September 1982, the Veteran underwent another VA 
examination.  He noted a long history of chronic pain in the 
upper thoracic and interscapular area of the back since a 
back injury in service in 1969.  He reported severe spasms 
four to five times per month and upper back pain.  Physical 
examination revealed that the Veteran stood with his right 
shoulder elevated.  There was tenderness over the 
paravertebral muscles in the interscapular area, particularly 
on the right side, with some mild spasm of the right muscles.  
There was mild dextroscoliosis in the upper thoracic spine 
with tenderness over the thoracic vertebrae as well as the 
interscapular area.  The Veteran had good muscular 
development and strength throughout the posterior shoulder 
and back, and full range of motion of the shoulders without 
pain or crepitus.  The diagnosis was old injury of the 
thoracic spine by history with chronic myalgia and mild 
dextroscoliosis.

In May 1991, the Veteran underwent another VA examination.  
He reported that he heard a pop in the interscapular area in 
1975, and that he had pain at that time.  He noted that he 
also had pain with movement in the neck at that time.  He 
complained of almost constant pain in the posterior neck 
which radiated to the right upper extremity with numbness.  
Physical examination revealed thoracic scoliosis due to right 
shoulder elevation, and that the scoliosis resolved when the 
Veteran sat down because he sat with his shoulders level.  
Otherwise, spinal curvature was clinically normal.  The 
Veteran denied tenderness in the cervical and thoracic area 
and denied tenderness to palpation over the paravertebral 
muscles in the cervical and thoracic area.  There was full 
range of motion throughout the back with mild discomfort in 
the paravertebral muscles of the upper thoracic and mid-
thoracic areas with movement.  There was no muscle spasm and 
no neurological deficit.  X-rays of the cervical spine showed 
no significant abnormalities, but there was dextroscoliosis 
centered at T1 or T2 and mild cupping of the endplates of 
several mid-thoracic vertebral bodies.  There was no evidence 
of fracture or dislocation.  The diagnosis was old thoracic 
spine injury by history, symptomatic, compatible with 
recurrent myalgia.

Private treatment records from May 1991 reveal the Veteran's 
report of having injured his back in 1969 during service in 
Vietnam when he rolled off of a hill during an attack.  The 
reports note the Veteran's complaints of numbness between the 
shoulder blades beginning in May 1975 when he stretched and 
heard a "pop" in his neck with some discomfort and minor 
pain of "catches" on the right side of the neck.  Physical 
examination revealed obvious dorsal and lumbar scoliosis with 
no real tenderness or limitation of motion.  There was 
significant right thoracic outlet tenderness which 
precipitated some "numbness" of the right upper extremity.  
The Veteran was neurologically intact.  The physician found 
that the Veteran had a scoliotic problem with associated 
symptomatology, and that the Veteran was counseled and 
provided a back and neck exercise program.  

In an April 1992 statement, the Veteran complained of 
stiffness in the neck and spine along with a tingling 
sensation up and down the cervical, thoracic, and lower 
spine.  He stated that the stiffness began during the summer 
of 1991.

Private treatment records from November 2003 reflect the 
Veteran's complaints of neck pain.  X-rays of the cervical 
spine showed reversed cervical lordotic curvature, moderate 
left cervical scoliosis apexing at C5-C6, severe discogenic 
spondylosis or possibly a herniated or bulged disc at C5-C6 
with 75 percent loss of normal disc space, and resulting 
osteophytic spurs at C5-C6 with moderate foraminal 
encroachment on the left.  The diagnoses were severe cervical 
spondylosis at C5-C6 resulting in neuropathy of the median 
nerve, cervical-thoracic scoliosis, and myofascitis of the 
right cervical-thoracic musculature.

In December 2003, the Veteran underwent another VA 
examination.  He reported that he injured his thoracic spine 
in Vietnam in 1969 when he fell off of a ridge onto his back.  
He noted that he self-treated at that time, because he was a 
medic.  

Private medical treatment records from S. Williams, M.D. from 
May 2004 through June 2004 reflect complaints of and 
treatment for neck and high back pain.  The treatment records 
indicate that the Veteran injured his back during a fall off 
of a cliff during combat, and that he fell 12 feet onto his 
back.  A June 2004 magnetic 


resonance imaging (MRI) scan of the cervical spine showed 
degenerative changes, primarily at C5-C6, with anterior 
osteophytic spurring and very minimal vertebral body height 
loss.  The report notes that "[t]hese findings could be 
secondary to the patient's history of previous trauma."  The 
report also reflects that the anterior-posterior spinal canal 
diameter was maintained throughout, the foramina were widely 
patent, and there was disc narrowing and desiccation at C5-C6 
with a small bulge.  After conducting a thorough physical 
examination of the spine, Dr. Williams diagnosed cervical 
disc lesion at C5-C6 with left-sided radiculopathy, 
spondylosis of the cervical spine at C5-C6, and scoliosis due 
to structure imbalance of weight bearing distribution among 
the facet joints.  With regard to the thoracic spine, Dr. 
Williams diagnosed displaced disc-herniated, small T8 
involving superior end-plated by MRI; moderate scattered 
degenerative disc disease through the entire thoracic spine; 
and facet arthropathy at T4-T5 with osteophyte causing mild 
compression on the posterior aspect of the dural sack without 
compression of the cord.  After reviewing various post-
service treatment records, Dr. Williams concluded that "it 
is more likely than not, and well within a reasonable degree 
of medical certainty that the herniated discs are due to the 
[inservice] fall."  In addition, Dr. Williams found that the 
Veteran's severe localized pain in the thoracic spine and 
neck and the peripheral neuropathy in the left arm were the 
result of repetitive injury caused by the herniated discs in 
the thoracic spine.  Dr. Williams also noted that the soft 
tissue and neuromuscular damage to the cervical and thoracic 
spine anatomy disturbed the weight distribution resulting in 
permanent scoliosis and facet joint osteoarthritis.  Dr. 
Williams explained that his opinions were premised on the 
assumptions, which the Veteran reported were true, that:  1) 
the Veteran had pain at the time of the fall; 2) there was an 
explanation for why the Veteran was not immediately 
incapacitated by the injury, such as the Veteran's adrenaline 
and endorphins gave him the stamina to keep going; 3) the 
military records showed some abnormalities on the x-rays 
taken before separation; and 4) there was a history of years 
of pain since the accident.

In May 2005, the Veteran underwent another VA examination.  
He reported that he injured his thoracic spine in late 1969 
in Vietnam when he fell into a ravine while carrying a 
backpack.  He stated that he was a medic, and he treated 
himself for the 


injury.  The examiner noted that the Veteran's spine disorder 
was asymptomatic until three years after discharge from 
service.  The Veteran reported that he had pain throughout 
his entire spine and was unable to move his neck after 
getting up one morning and stretching.  He stated that he had 
neck pain since the early 1980's, that his neck then got 
better, but that he had a recurrence of neck pain in 1991.  
He did not describe actual radiation of neck pain, but noted 
intermittent numbness in the upper extremities.  He described 
his neck pain as "annoying" and not really causing any 
functional loss.  He stated that his interscapular pain was 
more of a numbness than a pain.  Physical examination of the 
cervical spine revealed mild tenderness to punch in the mid-
cervical spine, but no pain with palpation of the 
paravertebral muscles in the cervical spine, and no palpable 
spasm.  Range of motion of the cervical spine showed forward 
flexion from 0 to 45 degrees extension from 0 to 40 degrees, 
right and left lateral flexion to 30 degrees, and right and 
left lateral rotation to 60 degrees with pain.  A 
neurological examination was normal.  X-rays of the cervical 
spine showed reversal of the normal lordotic curve at C5-C6 
associated with narrowing of C5-C6 and marginal degenerative 
spurring at the same level, encroachment on both neural 
foramina at C5-C6, and small calcifications in the area of 
the internal carotid, bilaterally.  The diagnosis was 
symptomatic neck, with degenerative changes, and no 
functional loss.  In a subsequent addendum to the examination 
report, and after having reviewed the Veteran's claims file, 
the VA examiner concluded that "the veteran's current 
cervical . . . spine condition is not caused by or a result 
of his service-connected thoracic spine injury with chronic 
myalgia."  The examiner explained that there was "no 
evidence on which to base an etiological relationship of his 
current symptoms in the cervical . . . spine to his service-
connected thoracic spine condition," and there was no 
neuropathy on examination.

In a May 2005 treatment report, Dr. Williams noted the 
Veteran's continued complaints of neck pain, and his report 
of original injury during service when he fell off of a 
vehicle into a ditch during combat.  The Veteran stated that 
he had onset of pain after the fall, with persistent pain 
since that time with gradual worsening over the years.  After 
physical examination and review of post-service medical 
evidence, Dr. Williams diagnosed spondylosis of the cervical 
spine at C5-C6.  Dr. 


Williams concluded that "the fall into the ditch in the 
military years ago with the subsequent chronic persistent and 
worsening pain without interval of any additional injuries or 
accidents means that the fall was responsible for the present 
conditions."  Dr. Williams explained that the Veteran 
incurred a displaced disc at T-8 involving the superior end 
plate at the time of the inservice fall, which caused 
immediate and permanent pain and spasm.  The lesion also 
caused a disturbance in the weight bearing mechanisms of the 
spine, eventually resulting in the spondylosis of the neck at 
the C5-C6 level.  The cervical spondylosis further aggravated 
the effects of gravity upon the spine, which resulted in 
scattered facet arthropathy in the thoracic spine eventually 
causing mild compression of the dural sac.  Unilateral muscle 
spasm plus inability of the spine to distribute the load 
bearing of weight ultimately resulted in the multiple bulging 
discs in the lumbar spine and spinal stenosis of the L4-L5 
levels.  Dr. Williams concluded that "[t]he initial injury 
set off a slow progressive disease state, that worsened to 
include the entire spine including the neck, thoracic spine, 
and lumbar spines, as well as peripheral nerves, and the 
central nervous systems."  In an August 2005 treatment 
record, Dr. Williams reiterated the opinion found in his May 
2005 report.  In a June 2006 letter, Dr. Williams noted the 
current status of the Veteran's spine disability.  In another 
June 2006 letter, Dr. Williams noted that he provided two 
letters in which he opined that the Veteran's "pain and 
neuropathy can be attributed to the injury he sustained while 
in the military service."

Private medical treatment records from E.A. L'Heureux, Jr., 
M.D. from May 2006 through August 2006 reflect the Veteran's 
complaints of cervical spine pain.  The Veteran reported that 
he fell in 1969, which damaged his thoracic spine, and that 
thereafter he developed pain between the shoulder blades, 
cervical neck pain, and low back pain.  Physical examination 
of the cervical spine showed decreased range of motion, and 
severe pain on palpation of the mid-thoracic spine, bilateral 
levator scapula, bilateral parascapular musculature, 
bilateral trapezius muscles, bilateral cervical musculature, 
and right occipital region.  The diagnoses were cervical 
spondylosis, cervical spinal stenosis, and cervical pain.  
Dr. L'Heureux, Jr. reported that the Veteran's cervical 
spondylitic changes most likely produced his neck pain and 
intrascapular pain.

In an August 2006 letter, Dr. L'Heureux, Jr. noted the 
Veteran's reported history of having injured his back in an 
inservice fall in 1969 which damaged his thoracic spine.  Dr. 
L'Heureux, Jr. also stated that June 2006 MRI scans of the 
Veteran's cervical spine showed degenerative changes most 
prominent at the C5-C6 level with mild changes at the C4-C5 
level.  Dr. L'Heureux, Jr. concluded that "the injury 
sustained in 1969 to [the Veteran's] spinal column has 
directly led to degenerative changes in his cervical and 
lumbosacral spine which have continued to cause severe pain 
over the years."

A June 2006 MRI of the cervical spine showed disc-osteophyte 
complex causing mild central canal stenosis and moderate 
foraminal narrowing bilaterally at C5-C6, a small bulge 
partially effacing the ventral subarachnoid space resulting 
in borderline central canal stenosis at C4-C5, and lateral 
curvature of the cervical spine to the left.

VA treatment records from July 2003 through July 2005 reflect 
the Veteran's complaints of and treatment for back pain.  The 
Veteran reported severe back pain for three to five years, 
and slight back pain since the early 1970's.  The Veteran 
stated that he had a vertebrae pop out of place and that 
nerve endings were cut off which caused pain and tingling.  
Examination of the back revealed normal contour.  There was 
tenderness to palpation at the T-L level without any detected 
spasm.  The Veteran reported chiropractic treatment with 
"amazing relief."  The diagnosis was back pain.

The Board finds that the evidence of record supports a 
finding of service connection for a cervical spine disorder.  
There is currently a diagnosed cervical spine disorder.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  
But arthritis of the cervical spine was not diagnosed within 
one year of service discharge.  38 C.F.R. §§ 3.307, 3.309.  
Although there is no evidence of an inservice spine injury, 
the Veteran's May 1972 separation examination reveals a 
diagnosis of mild scoliosis of the thoracic spine.  Hickson, 
12 Vet. App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  
In addition, the Veteran served in combat, as 


indicated by his military decorations.  See 38 U.S.C.A. § 
1154(b) (West 2002) (for combat veterans, VA accepts 
satisfactory lay evidence of service incurrence if consistent 
with the circumstances and conditions of service).  
Accordingly, the Board accepts the Veteran's statements of 
this inservice back injury during a combat situation as 
sufficient evidence to establish that he hurt his back in 
service, as it is consistent with the circumstances and 
conditions of his service.  Id.  

Additionally, the medical evidence of record demonstrates 
that the Veteran's cervical spine disorder is related to 
active service.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  S. Williams, M.D. and E.A. L'Heureux, 
Jr., M.D. have both concluded that the Veteran's current 
cervical spine disorder is related to his inservice back 
injury.  The Board acknowledges the May 2005 VA examiner's 
opinion that the Veteran's cervical spine disorder was not 
related to his service-connected thoracic spine disorder.  
However, the May 2005 VA examiner did not provide an opinion 
as to whether the Veteran's cervical spine disorder was 
directly related to service.  Thus, the only medical evidence 
which speaks to the relationship between the Veteran's 
current cervical spine disorder and his inservice back injury 
are the opinions of the two private medical physicians, who 
both concluded that the Veteran's cervical spine disorder is 
related to his inservice back injury.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board is not free to substitute its own judgment for that of 
such an expert).  In support of the opinions, both physicians 
provided supporting clinical evidence and rationale, and both 
were based on accurate accounts of the inservice injury 
provided by the Veteran and an examination of the Veteran.  
Although the opinions do not reflect that the examiners 
reviewed the Veteran's claims file, the reports of post-
service treatment are consistent with the evidence of record.  
See Kowalski v. Nicholson, 19 Vet. App. 171, 189-80 (2005).

Accordingly, because there is a current cervical spine 
disability, evidence of an inservice back injury, and two 
private medical opinions concluding that the current cervical 
spine disability is related to the inservice back injury, the 
Board finds that 


service connection for a cervical spine disorder is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 


ORDER

Service connection for a cervical spine disability is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


